Citation Nr: 0020812	
Decision Date: 08/09/00    Archive Date: 08/17/00

DOCKET NO.  99-04 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

Entitlement to service connection for tuberculosis.

Entitlement to service connection for lung cancer.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Lemoine, Counsel


INTRODUCTION

The veteran had active military service from June 1952 to May 
1956.

The Board of Veterans' Appeals (Board) received this case on 
appeal from an August 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
the veteran's claims.  The veteran submitted a notice of 
disagreement with that rating decision in September 1998.  In 
October 1998, he was provided with a statement of the case.  
His substantive appeal was received in February 1999.


FINDINGS OF FACT

1.  There is no competent medical evidence of record 
suggesting the veteran currently has active tuberculosis or 
that he ever has during his lifetime, including while he was 
serving on active duty in the military.

2.  The veteran's claim for service connection for 
tuberculosis is not plausible.

3.  The veteran served as a machinist mate in the Navy, 
assigned to the U.S.S. Allagash from March 1953 to December 
1954, and from September 1955 to May 1956, and given his 
assignment and duties, it is as likely as not that he was 
exposed to asbestos in service.

4.  The veteran has been diagnosed with lung cancer and given 
his asbestos exposure in service, the medical record 
indicates that it is as likely as not that his lung cancer is 
due to the asbestos exposure in service.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for 
tuberculosis is not well-grounded.  38 U.S.C.A. § 1110, 1112, 
1113, 1131, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (1999).

2.  The veteran's lung cancer, due to asbestos exposure, was 
incurred in his service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Review of the veteran's DD Form 214 reveals that he served in 
the Navy with a military occupational specialty as a 
machinist mate and that he served aboard the U.S.S. Allagash.

Service medical records reveal that the veteran was 
hospitalized in December 1954 for a chest condition, which 
was found upon routine X-ray study of the entire ship crew.  
The only symptom was a slightly productive cough and 10 pound 
weight loss, although the veteran did not feel ill.  
Pulmonary tuberculosis was first suspected as the cause of 
his reduced respiratory function.  However, that diagnosis 
was not confirmed.  Cultures and X-ray study for tuberculosis 
were negative.  Subsequently, in February 1955, the diagnosis 
was made of sarcoidosis.  The veteran remained hospitalized 
from December 1954 to July 1955, when he was returned to 
duty.  On separation examination, the diagnosis of 
sarcoidosis was noted on X-ray study, but it was reportedly 
asymptomatic.

A private medical record from January 1957 noted the veteran 
was experiencing shortness of breath.  X-ray study indicated 
a portion of his lungs were destroyed and the diagnosis was 
of a sarcoid disorder.  VA examination in February 1957 
confirmed the diagnosis of  sarcoidosis.  X-ray study 
revealed considerable increased density in both lung fields, 
but more in the right than the left.  The increased density 
was consistent with sarcoidosis.

Service connection for sarcoidosis was granted by a March 
1957 rating decision and a 100 percent disability evaluation 
was assigned.  That rating was subsequently reduced to 20 
percent by a March 1958 rating decision and reduced again to 
a noncompensable disability evaluation by a June 1963 rating 
decision.  The reductions followed VA examinations in January 
1958 and April 1963, respectively, which showed improvement 
in the X-ray studies of the chest, and noted that the veteran 
was essentially asymptomatic, but for mild cough and 
occasional shortness of breath.

The veteran's current claim was received in August 1987.  VA 
medical records received in October 1987 revealed that the 
veteran had been hospitalized in August 1987 for a lung 
carcinoma.  It was noted that on a routine screening of the 
chest in February 1997, he was found to have an upper left 
lobe lesion.  This was followed and in early August, it was 
revealed to be an adenocarcinoma.  He then underwent a left 
superior segmentectomy in August 1987, and he reportedly did 
well post-operatively.

In an October 1997 statement from E. M. Johnston, M.D., of 
the Duke University Medical Center, it was noted that the 
veteran had recently undergone a surgical resection of a 
multifocal bronchoalveolar carcinoma, which was a subclass of 
a non-small cell lung carcinoma.  It was also noted that 
incidence of non-small cell lung carcinoma has clearly been 
shown to be increased in individuals with a history of 
asbestos exposure and the veteran reportedly had a history of 
significant asbestos exposure as a machinist mate in the 
Navy.

Additional post-operative VA medical records were received in 
January 1998.

In February 1998, the veteran submitted a statement reporting 
that during his service he served aboard the U.S.S. Allagash 
and worked as a machinist mate in the engine room, cleaning, 
painting, repairing, and performing general maintenance in 
assigned areas.  He reported that his duties often included 
removing, replacing, and repairing asbestos insulation and 
sweeping and cleaning up those areas.

Service personnel records were obtained and they verified the 
veteran's military occupational specialty as a machinist mate 
aboard the U.S.S. Allagash from March 1953 to December 1954, 
and from September 1955 until discharge in May 1956, with his 
period of hospitalization in between.

The veteran underwent a VA examination in April 1998.  The 
veteran's history of having worked as a machinist mate and 
having worked in a boiler room where many insulation pipes 
were removed and replaced was noted.  The examiner commented 
that "it is as likely as not that the asbestos exposure did 
have something to do with his (the veteran's) lung cancer and 
could have been one of the etiologic factors for the 
development of his lung cancer."

Also of record is a December 1998 report from Dr. Johnston, 
intended to clarify her earlier report.  Dr. Johnston stated 
that she was the medical oncologist responsible for the 
veteran's care and had followed him clinically and 
radiographically.  She also stated that her ability to 
determine the direct likelihood of causality (between the 
non-small cell lung carcinoma and previous asbestos exposure) 
was limited by a lack of data regarding the degree and 
duration of the veteran's asbestos exposure.  She 
acknowledged that radiographic and pathologic documentation 
of asbestos exposure was lacking in the veteran's case.  
Nonetheless, she further noted that although the veteran's 
asbestos exposure may not have been adequate to result in 
detectable pleural disease, it was still possible that 
asbestos was at least contributory in the causation of the 
lung cancer.  It was stated that given the confirmation that 
the veteran had served aboard a ship during a time when 
asbestos was used, Dr. Johnston would support the claim for 
service connection.  Although the data was described as 
certainly not conclusive, it was her opinion that asbestos 
exposure was as likely as not causal in the veteran's 
development of lung cancer.

II.  Analysis

A.  Tuberculosis

The veteran alleges that he incurred tuberculosis while 
serving on active duty and that he continues to have the 
disorder.

Service connection may be granted for disability caused by an 
injury sustained or a disease contracted while on active duty 
in the military.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Active tuberculosis will be presumed to have 
been incurred in service if manifested to a compensable 
degree within 3 years after service.  This presumption is 
rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

A preliminary determination, however, that must be made in a 
case involving a claim for service connection is whether the 
claim is "well grounded."  A claim is "well grounded" if it 
is "plausible, meritorious on its own or capable of 
substantiation."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  The initial burden of showing 
that a claim is well grounded-if judged by a fair and 
impartial individual-resides with the veteran; if it is 
determined that he has not satisfied his initial burden of 
submitting evidence sufficient to show that his claim is well 
grounded, then his appeal must be denied, and VA does not 
have a "duty to assist" him in developing the evidence 
pertinent to his claim.  See Slater v. Brown, 9 Vet. 
App. 240, 243 (1996); Murphy, at 81-82.

In order for a claim for service connection to be well 
grounded, there must be competent evidence (lay or medical, 
as appropriate) of: (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps v. Gober, 126 F.3d 1464, 1468 (1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  The nexus requirement 
may be satisfied by the presumption that certain diseases 
manifesting themselves within the prescribed period are 
related to service.  Traut v. Brown, 6 Vet. App. 495 (1994); 
Goodsell v. Brown, 5 Vet. App. 36 (1993).

Alternatively, a claim may be well grounded pursuant to the 
provisions of 38 C.F.R. § 3.303.  The chronicity provision of 
38 C.F.R. § 3.303(b) is applicable where evidence, regardless 
of its date, shows that a veteran had a chronic condition 
during service, or within the presumptive period after 
service, and that he still has such condition.  See also 
38 C.F.R. § 3.303(d).  Such evidence, however, must be 
medical unless it relates to a condition as to which, under 
the case law of the United States Court of Appeals for 
Veterans Claims (formerly, the United States Court of 
Veterans Appeals prior to March 1, 1999) (Court) lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim still may be well grounded on the basis 
of 38 C.F.R. § 3.303(b) if the condition is observed during 
service, or within the presumptive period after service, 
provided that continuity of symptomatology is demonstrated 
thereafter, and if competent evidence relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

In this case, the veteran's service medical records 
demonstrate that tuberculosis was suspected during his 
service.  However, the diagnosis was not confirmed and all 
laboratory and X-ray studies were negative for tuberculosis.  
Instead, the veteran was diagnosed with sarcoidosis and 
service connection has been in effect for that disorder for 
many years.  Post-service medical records have been entirely 
negative for any evidence of a finding of tuberculosis.  
Thus, the Board finds that the claims file is completely 
negative for any competent evidence that the veteran was ever 
diagnosed with tuberculosis, either during or at any time 
after his service.

Since there is absolutely no competent medical evidence of 
record suggesting the veteran currently has active 
tuberculosis or that he ever has during his lifetime-
including while he was serving on active duty in the military 
or within the 3-year presumptive period after service, his 
claim is not plausible because medical evidence suggesting 
that he has the condition alleged is a prerequisite to well 
grounding his claim.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  For his claim to be well grounded, there still 
must be a medical diagnosis of active tuberculosis, and there 
is no such diagnosis currently of record.  See also 38 C.F.R. 
§§ 3.370, 3.371, 3.372, 3.374.

Furthermore, since the veteran and his representative are 
laymen, they do not have the necessary medical expertise 
and/or training, themselves, to diagnose a medical condition 
such as active tuberculosis.  Consequently, their allegations 
purporting to do so have no probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The Board 
emphasizes that a well-grounded claim must be supported by 
medical evidence, not just allegations, and there is no such 
evidence in this case.  See Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).

Since the veteran has not satisfied his initial burden of 
submitting evidence sufficient to show that his claim for 
service connection is well grounded, VA is under no "duty to 
assist" him in developing the evidence pertinent to his 
claim.  See Morton v. West, 12 Vet. App. 477 (1999); Epps, 
126 F.3d at 1468 (1997).  Moreover, the Board is aware of no 
circumstances in this case that would put VA on notice that 
any additional relevant evidence may exist that, if obtained, 
would make the claim well grounded.  See McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).

B.  Lung Cancer

The veteran and his representative contend that service 
connection is warranted for his lung cancer under two 
separate theories.  First, it is argued that the veteran 
experienced significant asbestos exposure during his service 
as a machinist mate in the Navy and this is the cause of his 
lung cancer.  In the alternative, it is argued that the 
veteran's service connected sarcoidosis is responsible for 
the development of the lung cancer.  The Board notes that the 
veteran's claim will be resolved in his favor on the basis of 
his asbestos exposure.  Accordingly, his second alternative 
theory of secondary service connection is moot and the Board 
need not address it further.

In so finding, the Board notes that the veteran's claim 
seeking service connection for lung cancer is well-grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, he has 
presented a claim that is not inherently implausible.  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The Board 
further notes that the duty to assist has been fully complied 
with as all known medical records have been obtained, medical 
examinations have been conducted, and medical opinions 
regarding the questions of nexus and etiology have been 
rendered.  As the medical record is fully developed, there is 
no need to remand this case.

Having determined that the veteran's claim is well-grounded 
and fully developed, the Board next notes, however, that the 
establishment of a plausible claim does not dispose of the 
issues in this case.  The Board must review the claim on its 
merits and account for the evidence that it finds to be 
persuasive and unpersuasive and provide reasoned analysis for 
rejecting evidence submitted by or on behalf of the claimant.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The Board again notes that in order to establish service 
connection for a disability, there must be objective evidence 
that establishes that such disability either began in or was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  
Regulations also provide that service connection may be 
granted for a disease diagnosed after service discharge when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

As for claims seeking service connection for disorders due to 
asbestos exposure, the Board notes that in McGinty v. Brown, 
4 Vet. App. 428 (1993), the Court observed that there had 
been no specific statutory guidance with regard to claims for 
service connection for asbestosis and other asbestos-related 
diseases and that the Secretary had not promulgated any 
regulations.  However, VA has provided adjudicators with some 
guidance in addressing claims involving asbestos exposure.  
VA recognizes that:

[A]sbestos particles have a tendency to 
break easily into tiny dust particles 
that can float in the air, stick to 
clothes, and may be inhaled or swallowed.  
Inhalation of asbestos fibers can produce 
fibrosis and tumors.  The most common 
disease is interstitial pulmonary 
fibrosis (asbestosis).  Asbestos fibers 
may also produce pleural effusions and 
fibrosis, pleural plaques, mesotheliomas 
of pleura and peritoneum, lung cancer, 
and cancers of the gastrointestinal 
tract.

Veterans Benefits Administration Manual M21-1, part VI, 
paragraph 7.21(a)(1).

High exposure to asbestos and a high 
prevalence of disease have been noted in 
insulation and shipyard workers.  This is 
significant considering that, during 
World War II, several million people 
employed in U.S. shipyards and U.S. Navy 
veterans were exposed to [asbestos] since 
it was used extensively in military ship 
construction.  Many of these people have 
only recently come to medical attention 
because the latent period varies from 10 
to 45 or more years between first 
exposure and development of the disease.  
Also of significance is that the exposure 
to asbestos may be brief (as little as a 
month or two) or indirect (bystander 
disease).

Id., paragraph 7.21(b)(2).

VA also recognizes that the clinical diagnosis of asbestosis 
requires a history of exposure and radiographic evidence of 
parenchymal lung disease.  Symptoms and signs may include 
dyspnea on exertion, and end-respiratory rales over the lower 
lobes.  Id. 7.21(c).

Applying the above to the veteran's claim, the Board notes 
that the veteran has provided credible evidence in the form 
of his contentions that he was exposed to asbestos in 
service.  The Board has no reason to question the credibility 
of the history provided by the veteran.  The Board further 
notes that service personnel records do confirm the veteran's 
assignment as a machinist mate aboard a Naval vessel, the 
U.S.S. Allagash from March 1953 to December 1954 and from 
September 1955 to May 1956.  Given the nature of the 
veteran's duties, and the time and duration of his 
assignment, the Board finds that it is as likely as not that 
he did experience asbestos exposure during his service.

Having acknowledged the veteran's exposure to asbestos in 
service, the Board next notes that it is not disputed that he 
was diagnosed with a lung cancer in August 1997.  The 
remaining question to be resolved is whether the veteran's 
lung cancer was etiologically related to his asbestos 
exposure in service.  In this regard, the Board notes that 
Dr. Johnston has clearly opined that the veteran's cancer is 
clearly known to be of increased risk in individuals exposed 
to asbestos.  She further clearly opined that although the 
data was certainly not conclusive, it was her opinion that 
asbestos exposure was as likely as not causal in the 
veteran's development of lung cancer.  The Board has no 
reason to question the validity of Dr. Johnston's opinion, as 
she was the veteran's treating oncologist.  The Board further 
notes that her opinion is supported by the April 1998 
conclusions of the VA examiner, who also opined that it was 
as likely as not that the asbestos exposure did have 
something to do with the veteran's lung cancer.

The Board does note that the veteran has not been 
specifically diagnosed with a finding of asbestosis and there 
is no clinical evidence of pleural plaques in this case.  
More specifically, there are no findings of radiographic 
evidence of parenchymal lung disease.  Such findings are 
among the common disorders resulting from asbestos exposure.  
However, such findings are not required in order for service 
connection to be established.  Service connection may be 
established for other disorders (such as lung cancer) if 
there is medical evidence indicating that it is as likely as 
not due to asbestos exposure experienced in service.  Indeed, 
Dr. Johnston specifically addressed this point, noting that 
even though the veteran did not present evidence of 
asbestosis, or recognizable pleural disease, his asbestos 
exposure could still be adequate to contribute to the 
causation of his lung cancer.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  Given all the foregoing, and 
with resolution of all reasonable doubt in the veteran's 
favor, the Board finds that service connection for lung 
cancer is warranted. 

ORDER

Service connection for tuberculosis is denied, as the claim 
is not well-grounded.

Service connection for lung cancer is granted.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

 

